Case 1:19-cv-00862-CFC-SRF Document 325 Filed 03/05/21 Page 1 of 3 PageID #: 14044




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

   10x GENOMICS, INC.,                       )
                                             )
                      Plaintiff,             )
                                             )
           v.                                      C.A. No. 19-862-CFC-SRF
                                             )
                                             )
   CELSEE, INC.,                             )
                                             )
                      Defendants.            )
                                             )
                                             )

            CELSEE, INC.’S REQUEST FOR ORAL ARGUMENT

        Pursuant to D. Del. LR 7.1.4., Celsee, Inc. (“Celsee”), respectfully requests

  that the Court hold oral argument on its summary judgment motions, specifically:

            Celsee’s First Motion for Summary Judgment (Invalidity of the

                Hindson Patents under 35 U.S.C. §112) (D.I. 273);

            Celsee’s Second Motion for Summary Judgment (Invalidity of the

                Brenner Patents under 35 U.S.C. §112) (D.I. 263) and

            Celsee’s Third Motion for Summary Judgment (Non-Infringement of

                U.S. Patent Nos. 10,155,981, 10,240,197, and 10,280,459) (D.I. 267);

                and

            Celsee’s Fourth Motion for Summary Judgment (10x’s False

                Advertising Claims) (D.I. 270).
Case 1:19-cv-00862-CFC-SRF Document 325 Filed 03/05/21 Page 2 of 3 PageID #: 14045




        Celsee also respectfully requests that the Court hold oral argument on the

  summary judgment and Daubert motions filed by 10x Genomics, Inc. (“10x”),

  specifically:

             10x’s Motion for Summary Judgment of Direct Infringement of U.S.

                  Patent No. 10,273,541 (Motion #1) (D.I. 257);

             10x’s Motion for Summary Judgment of Direct Infringement of U.S.

                  Patent No. 10,392,662 (Motion #2) (D.I. 260);

             10x’s Motion to Exclude Expert Testimony of Lita L. Nelsen (D.I.

                  252); and

             10x’s Motion to Exclude Expert Testimony of James R. Kearl (D.I.

                  253).




                                             2
Case 1:19-cv-00862-CFC-SRF Document 325 Filed 03/05/21 Page 3 of 3 PageID #: 14046




   Dated: March 5, 2021               Respectfully submitted,

                                      FARNAN LLP

                                      /s/ Brian E. Farnan
                                      Brian E. Farnan (Bar No. 4089)
                                      Michael J. Farnan (Bar No. 5165)
                                      919 N. Market St., 12th Floor
                                      Wilmington, DE 19801
                                      Tel: (302) 777-0300
                                      Fax: (302) 777-0301
                                      bfarnan@farnanlaw.com
                                      mfarnan@farnanlaw.com

                                      Barbara A. Fiacco (admitted pro hac vice)
                                      Jeremy A. Younkin (admitted pro hac vice)
                                      Brendan Jones (admitted pro hac vice)
                                      Emma S. Winer (admitted pro hac vice)
                                      Urszula Nowak (admitted pro hac vice)
                                      FOLEY HOAG LLP
                                      Seaport West
                                      155 Seaport Boulevard
                                      Boston, MA 02210
                                      (617) 832-1000
                                      bfiacco@foleyhoag.com
                                      jyounkin@foleyhoag.com
                                      bjones@foleyhoag.com
                                      ewiner@foleyhoag.com
                                      unowak@foleyhoag.com

                                      Attorneys for Defendant




                                        3
